Eish, C. J.
1. “The liability of persons who organize a corporation and transact business in its name, before the minimum capital stock has been subscribed for, is to creditors, and is not an asset of the corporation; and under the ruling in the ease of John V. Farwell Co. v. Jackson Stores, 137 Ga. 174 (73 S. E. 13), the receiver of the corporation could not maintain a suit against persons falling within the provisions of § 2220 of . the Civil Code, to collect from them, as an asset of the corporation, an amount necessary to pay the outstanding debts of the corporation.” Rigbers v. Hathcock, 138 Ga. 120 (74 S. E. 834).
2. Applying the ruling above announced to the facts of this case, the court erred in not sustaining the general demurrer to the petition.

Judgment reversed.


All the Justices concur.